MAKAR, J., specially concurring.
At oral argument, counsel seeking to enforce an attorney’s fees lien against George Quinn said that the basis for fees was an oral contingency fee agreement between his firm and Quinn. Even if the lien at issue was perfected in a procedurally correct manner (which appears to be the case), the fact remains that the oral contingency fee agreement would be of questionable enforceability. Rule 4-1.5, Fla. R. of Prof. Resp. (2016) (contingency fee agreements must be in writing); Chandris, S.A. v. Yanakakis, 668 So.2d 180, 185-86 (Fla. 1995) (holding that contingency fee contract “must comply with the rule governing contingent fees in order to be enforceable. ... a contract that fails to adhere to these requirements is against public policy *989and is not enforceable”). As such, I concur in affirmance.